SOMERVILLE, J.
The gravamen of the complaint is that the defendant was negligent in transporting the corpse of plaintiffs son from Washington to Birmingham, in that it was not carried to its destination on the same train with plaintiff, as was agreed to be done. This breach of duty is predicated on the allegation of the complaint that the “corpse ivas tendered to defendant after plaintiff had paid said fares and in time for defendant to have taken and carried” it on the same train upon which it carried plaintiff.
(1) The fact that a through passage is sold over a receiving and connecting line does not show such a relation between the lines as to- render the terminal line prima facia liable for any breach of contract or duty on the part of the receiving line. — M. & W. P. R. Co. v. Moore, 51 Ala. 394; K. C. M. & B. R. Co. v. Foster, 134 Ala. 255, 32 South. 773, 92 Am. St. Rep. 25; So. Ex. Co. v. Saks. 160 Ala. 621, 49 South. 392.
*625“The responsibility peculiar to a common carrier is not devolved on the next connecting carrier, until the receiving carrier has delivered the goods to the former with directions for their shipment, the place of destination, and to whom consigned. Until this is done, the relation of common carrier is not established between the shipper and the connecting carrier.” — Mt. Vernon Co. v. A. G. S. R. Co., 92 Ala. 296, 8 South. 687. To relieve the first carrier from further liability and charge the second carrier, it is necessary that the goods be delivered or properly tendered by the first carrier to the second. — 6 Cyc. 486, 487.
(3) The only evidence in this case of a delivery of the corpse by the receiving carrier to the defendant, as the terminal carrier, is found in the plaintiff’s statement that, as the Southern train was leaving the depot at Washington, he saw the coffin on, a) truck. In the absence of any evidence showing a course of dealing' between these carriers by which placing and leaving a coffined body on a depot truck in the neighborhood of the terminal carrier’s track constituted a tender or delivery to it for immediate transportation over its line, no inference can justly arise of a default on its part.— Mt. Vernon Co. v. A. G. S. R. Co., 92 Ala 296, 299, 8 South. 687; M. & E. Ry. Co. v. Kolb, 73 Ala. 386, 49 Am. Rep. 54.
(4) The burden of proof was upon the plaintiff to sIioav a tender or delivery of the corpse by the receiving carrier to the terminal carrier in reasonable time for transportation on plaintiff’s train, as an essential foundation for the breach of duty charged; and, failing to do this, as was the case, a peremptory instruction should have been given for the defendant, as requested.
*626(5) Where a witness does not-fully understand the English language, as by reason of its not being his mother tongue, it is of course proper for the jury to be informed of his deficiency in this regard in explanation of his responses to the questions propounded to him. The trial court, therefore, did not err in allowing the plaintiff, who is evidently of foreign birth, to state that he had sometimes had difficulty in expressing himself in English.
(6) We think, however, that the court erred, with probable predjudice to the defendant, in allowing the plaintiff to state that he “was not an educated man, and did not have the benefit of the schools.” It would be unfortunate, and, indeed, intolerable, for the element of a plaintiffs educational deficiency to be injected into case like this, without relevancy to the issues, and with a large capacity for the creation of a predjucial sympathy which might find ready, even if unconscious, expression in a verdict carrying damages chiefly for a sentimental injury. Its admission cannot further the ends of justice, and it ought always to be excluded, unless the peculiar issues of-a particular case should render it relevant.
It is unnecessary to pass upon the merit of the motion for a new trial, founded on the charge that the verdict is greatly excessive in amount, in view of our other conclusions.
For the errors, noted the judgment will be reversed, and the cause remanded.
Reversed and remanded.
Anderson, C. J., and Mayfield and Ti-iomas, JJ., concur.